DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 11-13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These claims are drawn to an edge guard which includes different structure from that previously examined such as a glue strip, toe and frame.  These limitations appear to be part of the invention which was non-elected from the restriction requirement of 2/22/21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first extruded component, second extruded component and base portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 also recites “visually observable characteristic yielding a readily observable alert of the presence of said flooring product”.  This is not clear as to what constitutes the need for an alert or what the alert is and how this is in the presence of the flooring product.  The claim will be examined as best understood.
Claim 6 recites “A flooring component according to” which lacks antecedent basis.  Also, claim 5 is drawn to a “flooring product”, not “a flooring component”.  Correction is required.
Claims 6-9 are rejected for depending from claim 5.
The claims will be examined as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,093,469 to Callas.
Regarding claim 5, Callas discloses a co-extruded (column 2, lines 6-9, components 18, 22 and 24) flooring product of two co-extruded components (fig. 3: first 18 & second 22; column 2, lines 6-9), the components have differing characteristics (shapes and materials), they cooperate to perform a function by their different characteristics.  Regarding viewpoints, since there is no floor claimed and therefore the viewpoint may be from any angle making any component viewable or not viewable.  Also, the visual characteristics of the components are different as they are structured differently.
Regarding claim 7, the components are adjacent to each other (18 adjacent to 22).
Regarding claim 8, the flooring product has an underlying base portion (surface underneath 18) and a surface portion (19), the first component forms the entirety of the underlying portion and a first part of the surface portion (upper part of 19).
Regarding claim 9, the first part at the first side portion alternate locations (left edge of 19 to bottom right of undersurface of 18) and the second part locations (22) between the first part locations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,093,469 to Callas.
Regarding claim 6, Callas discloses the extruded components as being made of different materials (column 3, lines 51-57) but does not explicitly disclose their colors as being different.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have different colors since they are made of different materials their colors are most likely different.  Using a different color for each component would have been an obvious design choice based upon the aesthetics desired in order to better match with the carpet and the flooring and the surrounding area.
Response to Arguments
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive.  The applicant argues the components of the instant application are different than those of Callas.  However, the applicant should note that as structurally claimed, the components of Callas meet the claim limitations of the instant application.  Regarding visual angles, there is no floor being claimed to obstruct a view.  The invention of Callas may be viewed from any angle. Regarding new claims 11-13, this is addressed above.


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633